Citation Nr: 1335469	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  13-13 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Whether there is new and material evidence to reopen the claim of entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 

INTRODUCTION

The Veteran served on verified active duty from July 1947 to June 1952, and from April 1953 to October 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held via video conference in August 2013; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO denied entitlement to service connection for a back condition.  It was held that there was no relationship shown between the in-service findings and current back pathology.  The Veteran was notified and an appeal of that decision was not initiated, and the decision became final.

2.  The evidence added to the record since the May 2007 rating decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's service connection claim for a back condition, is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence was not received since the final May 2007 rating decision; thus, the service connection claim for low back condition is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate his claim, and has fully disclosed VA's duties to assist him.  In July and September 2008, and May 2010, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, he was provided with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that in the context of a claim to reopen, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Veteran was informed of the reason for the prior denial, and the necessity of submitting new and material evidence as to the relationship between his in service back injury and current low back condition as recently as May 2010.  He was afforded readjudication of this issue, most recently in April 2013.  Thus, any timing deficiency was properly cured.  Id.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  

Moreover, during the Board videoconference hearing, the undersigned explained the issue on appeal and asked questions to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).

The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

New and Material Evidence

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is reopened it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Thus, reopening is required if newly submitted evidence, combined with VA assistance and considering the other evidence of record, would raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  Lay persons are competent to report symptoms and may also be competent to establish a nexus to service under certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In this case, service connection for a low back condition was denied by the RO in May 2007 because there was no relationship between the back injury that occurred in service and the current degenerative disc disease.  The RO notified the Veteran of its decision to deny his claim, and his appellate rights.  The Veteran did not file a timely appeal of the May 2007 decision, and it became final.

At the time of the prior final denial, the record included service treatment records from July 1947 to December 1959, which were noted to show that the Veteran was treated for back pain in 1953, on two occasions in 1954 and again in 1956.  In addition, there were recent private and VA medical treatment records which showed that the Veteran received treatment for degenerative disc disease.  Service treatment records, including the final separation examination fail to reveal any report of history of hospitalization, and the back was evaluated as normal on that examination.  The Veteran's contentions that he believed his low back condition was due to an in-service injury during basic training, namely a fall from a height of approximately 10 feet, and that he suffered chronic back pain that had been treated chiropractically for years, were also of record.  There were also descriptions of having received traction treatment in-service for his low back.  A VA examination from April 2007, wherein the examiner concluded it would be mere speculation to determine the etiology of the chronic low back pain, was considered by the May 2007 decision.  There was no opinion that a causal relationship existed.

While the Veteran's additional evidence received since the May 2007 rating decision is new, in that it was not of record at the time of the prior final denial, it is cumulative and redundant of evidence already of record because it merely reiterates the contention that the Veteran's low back condition was incurred in service.  As noted above, at the time of the prior denial, the RO denied entitlement to service connection for a low back condition because it found that there was no relationship between the back injury that occurred in service and the current degenerative disc disease.  The RO indicated in order to consider service connection, a medical professional would need to link the current condition to the condition the Veteran was treated for while on active duty, and provide reasoning.  

The evidence submitted since the last final denial does not provide additional evidence of a relationship between the Veteran's current back condition and his in service injury or treatment for his low back.  The medical records submitted confirm only that he continues to experience a low back condition, and that he believes this is due to an injury incurred in service.  Similarly, his testimony regarding his in service back injury and treatment for many years, and his belief that his current condition is linked to service, do not provide the missing nexus and are consistent with evidence on file at the time of the prior denial.  

In summary, because the Veteran has not presented new and material evidence with which to reopen his service connection claim for a low back condition, his application to reopen this claim is denied.


ORDER

As new and material evidence has not been received, the previously denied service connection claim for a low back condition is not reopened.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


